Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 9 AND AGREEMENT

 

This AMENDMENT NO. 9 AND AGREEMENT (this “Amendment”) dated as of May 14, 2014
(the “Effective Date”) is among Bonanza Creek Energy, Inc., a Delaware
corporation (the “Borrower”), the Guarantors (as defined in the Credit Agreement
referred to below), the Lenders (as defined below), and KeyBank National
Association, as Administrative Agent and as Issuing Lender (as such terms are
defined below).

 

RECITALS

 

A.                                    The Borrower is party to that certain
Credit Agreement dated as of March 29, 2011 (as amended by Amendment No. 1 dated
as of April 29, 2011, Amendment No. 2 & Agreement dated as of September 15,
2011, the Resignation, Consent and Appointment Agreement and Amendment Agreement
dated as of April 6, 2012, Amendment No. 3 & Agreement dated as of May 8, 2012,
Amendment No. 4 dated as of July 31, 2012, Amendment No. 5 dated as of
October 30, 2012, Amendment No. 6 dated as of March 29, 2013, Amendment No. 7
dated as of May 16, 2013, and Amendment No. 8 dated as of November 6, 2013 and
as the same may be further amended, restated or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, the lenders party thereto from
time to time (the “Lenders”), and KeyBank National Association (as successor in
interest to BNP Paribas), as administrative agent (in such capacity, the
“Administrative Agent”) and as issuing lender (in such capacity, the “Issuing
Lender”).  Each capitalized term defined in the Credit Agreement and used herein
without definition shall have the meaning assigned to such term in the Credit
Agreement, unless expressly provided to the contrary.

 

B.                                    The Lenders wish to, subject to the terms
and conditions of this Amendment, (i) increase the aggregate Commitments,
(ii) increase the Borrowing Base, and (iii) amend the Credit Agreement as
provided herein.

 

THEREFORE, the Borrower, the Guarantors, the Administrative Agent, the Issuing
Lender, and the Lenders hereby agree as follows:

 

Section 1.                                          Defined Terms.  As used in
this Amendment, each of the terms defined in the opening paragraph and the
Recitals above shall have the meanings assigned to such terms therein.

 

Section 2.                                          Other Definitional
Provisions.  Article, Section, Schedule, and Exhibit references are to Articles
and Sections of and Schedules and Exhibits to this Amendment, unless otherwise
specified.  All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified.  The words “hereof”, “herein”, and “hereunder” and
words of similar import when used in this Amendment shall refer to this
Amendment as a whole and not to any particular provision of this Amendment.  The
term “including” means “including, without limitation,”.  Paragraph headings
have been inserted in this Amendment as a matter of convenience for reference
only and it is agreed that such paragraph headings are not a part of this
Amendment and shall not be used in the interpretation of any provision of this
Amendment.

 

--------------------------------------------------------------------------------


 

Section 3.                                          Redetermination of Borrowing
Base.

 

(a)                                 Subject to the terms of this Amendment and
in accordance with Section 2.02(b)(i) of the Credit Agreement, as amended
hereby, as of the Effective Date, the Borrowing Base shall be $525,000,000, and
such Borrowing Base shall remain in effect at such amount until the Borrowing
Base is redetermined in accordance with Section 2.02 of the Credit Agreement.

 

(b)                                 The redetermination of the Borrowing Base
pursuant to this Section 3 shall constitute the scheduled redetermination of the
Borrowing Base pursuant to Section 2.02 of the Credit Agreement with respect to
the Independent Engineering Report delivered on or before April 1, 2014.

 

Section 4.                                          Amendments to Credit
Agreement.

 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended by deleting the definition of “Aggregate Threshold Amount” in its
entirety and replacing it with the following new definition:

 

“Aggregate Threshold Amount” means the sum of $400,000,000 plus the total of all
Threshold Amount Increases effected under Section 2.17.

 

(b)                                 Section 6.02(g) and Section 6.02(h) of the
Credit Agreement are hereby deleted in their entirety and replaced with the
following:

 

(g)                                 Bond Debt; provided that, (i) the Borrowing
Base then in effect on funding of any such Bond Debt shall automatically reduce
by an amount equal to 25% of the aggregate principal amount (without giving
effect to any original issue discount) of such issuance (which reduction shall
be effective on the next succeeding Business Day after such funding and such
reduced Borrowing Base shall remain in effect until the date the Borrowing Base
is otherwise redetermined pursuant to Section 2.02), and (ii) either (A) no
Second Lien Debt shall be outstanding or (B) the proceeds of the Bond Debt shall
be used to repay the Second Lien Debt in full;

 

(h)                                 Bond Refinancing Debt; provided that, no
Second Lien Debt shall be outstanding;

 

(c)                                  Schedule I to the Credit Agreement is
hereby deleted in its entirety and replaced with the new Schedule I attached
hereto.

 

(d)                                 Schedule II to the Credit Agreement is
hereby deleted in its entirety and replaced with the new Schedule II attached
hereto.

 

Section 5.                                          Representations and
Warranties.  The Borrower and each Guarantor represents and warrants that:
(a) the representations and warranties contained in the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on and as of such date,

 

2

--------------------------------------------------------------------------------


 

except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case such representation or warranty is true
and correct in all material respects as of such earlier date; (b) no Default has
occurred and is continuing; (c) the execution, delivery and performance of this
Amendment are within the corporate or limited liability company, as applicable,
power and authority of such Person and have been duly authorized by appropriate
corporate or limited liability company, as applicable, action and proceedings;
(d) this Amendment constitutes the legal, valid, and binding obligation of such
Person enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity; (e) there
are no governmental or other third party consents, licenses and approvals
required in connection with the execution, delivery, performance, validity and
enforceability of this Amendment; (f) the Liens under the Security Instruments
are valid and subsisting and secure Borrower’s obligations under the Loan
Documents; and (g) as to each Guarantor, it has no defenses to the enforcement
of its Guaranty.

 

Section 6.                                          Conditions to
Effectiveness.  This Amendment shall become effective on the Effective Date and
enforceable against the parties hereto upon the occurrence of the following
conditions precedent:

 

(a)                                 The Administrative Agent shall have received
multiple original counterparts, as requested by the Administrative Agent, of:

 

(i)                                     this Amendment duly and validly executed
and delivered by duly authorized officers of the Borrower, the Guarantors, the
Issuing Lender and the Lenders;

 

(ii)                                  a Note payable to the order of each Lender
in the amount of its Commitment duly and validly executed and delivered by duly
authorized officers of the Borrower;

 

(iii)                               reaffirmations of the Mortgages in a form
satisfactory to the Administrative Agent duly and validly executed and delivered
by duly authorized officers of the applicable Obligor and the Administrative
Agent;

 

(iv)                              copies, certified as of the date of this
Amendment by a Responsible Officer or the secretary or an assistant secretary of
the Borrower of (A) the resolutions of the board of directors or managers (or
other applicable governing body) of the Borrower approving the Loan Documents to
which it is a party, (b) the articles or certificate (as applicable) of
incorporation (or organization) and bylaws, limited liability company agreement,
operating agreement, limited partnership agreement or other governing documents
of the Borrower, and (c) all other documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Amendment, the Credit Agreement, the Security Instruments, and the other Loan
Documents to which the Borrower is a party; and

 

(v)                                 copies, certified as of the date of this
Amendment by a Responsible Officer or the secretary or an assistant secretary of
each Guarantor of (a) the resolutions of the board of directors or managers (or
other applicable governing body) of such Guarantor approving the Loan Documents
to which it is a party, (b) the articles or certificate (as applicable) of
incorporation (or organization) and bylaws, limited liability company agreement,
operating agreement, limited

 

3

--------------------------------------------------------------------------------


 

partnership agreement or other governing documents of such Guarantor, and
(c) all other documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to the Guaranty, the Security
Instruments, and the other Loan Documents to which such Guarantor is a party.

 

(b)                                 No Default shall have occurred and be
continuing as of the Effective Date.

 

(c)                                  The representations and warranties in this
Amendment shall be true and correct in all material respects.

 

(d)                                 The Borrower shall have paid (i) all costs
and expenses which have been invoiced and are payable pursuant to Section 10.04
of the Credit Agreement, and (ii), if any Lender’s share of the allocated
Borrowing Base as of the Effective Date after taking into account the
redetermination of the Borrowing Base set forth herein (such Lender’s “New
Allocation”) shall be greater than such Lender’s share of the allocated
Borrowing Base prior to giving effect to the redetermination of the Borrowing
Base set forth herein (such Lender’s “Existing Allocation”), to the
Administrative Agent for the account of each such Lender, an upfront fee in the
amount equal to .35% of the difference between the Existing Allocation of such
Lender and the New Allocation of such Lender.

 

Section 7.                                          Acknowledgments and
Agreements.

 

(a)                                 The Borrower acknowledges that on the date
hereof all Obligations are payable without defense, offset, counterclaim or
recoupment.

 

(b)                                 The Administrative Agent, the Issuing Lender
and the Lenders hereby expressly reserve all of their rights, remedies, and
claims under the Loan Documents.  Nothing in this Amendment shall constitute a
waiver or relinquishment of (i) (1) any Default or Event of Default under any of
the Loan Documents, (2) any of the agreements, terms or conditions contained in
any of the Loan Documents, or (3) any rights or remedies of the Administrative
Agent, the Issuing Lender or any Lender with respect to the Loan Documents, or
(ii) the rights of the Administrative Agent, the Issuing Lender or any Lender to
collect the full amounts owing to them under the Loan Documents.

 

(c)                                  Each of the Borrower, the Administrative
Agent, the Issuing Lender and the Lenders does hereby adopt, ratify, and confirm
the Credit Agreement, as amended and otherwise modified hereby, and acknowledges
and agrees that the Credit Agreement, as amended and otherwise modified hereby,
is and remains in full force and effect, and the Borrower acknowledges and
agrees that its liabilities and obligations under the Credit Agreement, as
amended and otherwise modified hereby, are not impaired in any respect by this
Amendment.

 

(d)                                 From and after the Effective Date, all
references to the Credit Agreement and the Loan Documents shall mean such Credit
Agreement and such Loan Documents as amended and otherwise modified by this
Amendment.

 

(e)                                  This Amendment is a Loan Document for the
purposes of the provisions of the other Loan Documents.  Without limiting the
foregoing, any breach of representations, warranties, and covenants under this
Amendment shall be a Default or Event of Default, as applicable, under the
Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

(f)                                   The Borrower hereby agrees that, on or
before June 30, 2014, or such later date as the Administrative Agent shall
determine in its sole discretion, the Borrower shall, and shall cause each of
its Subsidiaries to,  (i) take such actions and execute and deliver such
documents and instruments as the Administrative Agent shall require to ensure
that the Administrative Agent shall have received satisfactory title opinions
(including, if requested, supplemental or new title opinions addressed to it)
or, to the extent acceptable to the Administrative Agent in its sole discretion,
other title evidence, which title opinions or other title evidence (A) shall
collectively cover at least 80% of the present value of the Proven Reserves of
the Borrower and its Subsidiaries shown on the most recently delivered
Engineering Report (and together with any Proven Reserves acquired since the
date of such report) and at least 80% of the present value of the Proven
Reserves that are categorized as “proved, developed and producing” on the most
recently delivered Engineering Report (and together with any Proven Reserves
acquired since the date of such report), (B) shall be in form and substance
acceptable to the Administrative Agent in its sole discretion, and (C) shall
include opinions or, to the extent acceptable to the Administrative Agent in its
sole discretion, other title evidence regarding the before payout and after
payout ownership interests held by the Borrower and its Subsidiaries for all
wells located on the Oil and Gas Properties covered thereby as to the ownership
of Oil and Gas Properties of the Borrower and its Subsidiaries and (ii) grant to
enter into Mortgages or supplements to Mortgages encumbering at least 80% of the
Borrower’s and its Subsidiaries’ Proven Reserves and Oil and Gas Properties (as
set forth in the most recently delivered Engineering Report).

 

Section 8.                                          Reaffirmation of Guaranty. 
Each Guarantor hereby ratifies, confirms, acknowledges and agrees that its
obligations under its Guaranty, as amended and otherwise modified hereby, are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of all of the Obligations, as
such Obligations may have been amended by this Amendment, and its execution and
delivery of this Amendment does not indicate or establish an approval or consent
requirement by the Guarantor in connection with the execution and delivery of
amendments, consents or waivers to the Credit Agreement or any of the other Loan
Documents.

 

Section 9.                                          Counterparts.  This
Amendment may be signed in any number of counterparts, each of which shall be an
original and all of which, taken together, constitute a single instrument.  This
Amendment may be executed by facsimile signature or signature delivered by other
electronic means and all such signatures shall be effective as originals.

 

Section 10.                                   Successors and Assigns.  This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted pursuant to the Credit
Agreement.

 

Section 11.                                   Invalidity.  In the event that any
one or more of the provisions contained in this Amendment shall for any reason
be held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Amendment.

 

Section 12.                                   Governing Law.  This Amendment
shall be deemed to be a contract made under and shall be governed by and
construed in accordance with the laws of the State of Texas.

 

5

--------------------------------------------------------------------------------


 

Section 13.                                   RELEASE.  THE BORROWER
ACKNOWLEDGES THAT ON THE DATE HEREOF ALL OBLIGATIONS ARE PAYABLE WITHOUT
DEFENSE, OFFSET, COUNTERCLAIM OR RECOUPMENT.  IN ADDITION, EACH OF THE BORROWER,
THE GUARANTORS AND EACH OF THEIR RESPECTIVE SUBSIDIARIES (FOR THEMSELVES AND
THEIR RESPECTIVE SUCCESSORS, AGENTS, ASSIGNS, TRANSFEREES, OFFICERS, DIRECTORS,
EMPLOYEES, SHAREHOLDERS, ATTORNEYS AND AGENTS) HEREBY RELEASES ANY AND ALL
CLAIMS, CAUSES OF ACTION OR OTHER DISPUTES IT MAY HAVE AGAINST THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER, ANY OF THE LENDERS, LEGAL COUNSEL TO
THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR ANY OF THE LENDERS, CONSULTANTS
HIRED BY ANY OF THE FOREGOING, OR ANY OF THEIR RESPECTIVE AFFILIATES,
SUBSIDIARIES, SHAREHOLDERS, AGENTS, DIRECTORS, OFFICERS, EMPLOYEES,
REPRESENTATIVES, SUCCESSORS OR ASSIGNS OF ANY KIND OR NATURE ARISING OUT OF,
RELATED TO, OR IN ANY WAY CONNECTED WITH, THE CREDIT AGREEMENT OR THE LOAN
DOCUMENTS, IN EACH CASE WHICH MAY HAVE ARISEN ON OR BEFORE THE DATE OF THIS
AMENDMENT.  EACH OF THE BORROWER, THE GUARANTORS AND THEIR RESPECTIVE
SUBSIDIARIES HEREBY ACKNOWLEDGES THAT IT HAS READ THIS AMENDMENT AND HAS
CONFERRED WITH ITS COUNSEL AND ADVISORS REGARDING ITS CONTENT, INCLUDING THIS
SECTION 13, AND IS FREELY AND VOLUNTARILY ENTERING INTO THIS AMENDMENT, AND
HEREBY AGREES TO WAIVE ANY CLAIM THAT THE TERMS OF THIS AMENDMENT (INCLUDING,
WITHOUT LIMITATION, THE RELEASES CONTAINED HEREIN) ARE INVALID OR OTHERWISE
UNENFORCEABLE.

 

Section 14.                                   Entire Agreement.  THIS AMENDMENT,
THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT, THE NOTES, AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN
OR ORAL, WITH RESPECT THERETO.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[signature pages follow]

 

6

--------------------------------------------------------------------------------


 

EXECUTED effective as of the date first above written.

 

 

BORROWER:

BONANZA CREEK ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ Marvin Chronister

 

Name:

Marvin Chronister

 

Title:

Interim President and Chief Executive Officer

 

GUARANTORS:

 

 

 

 

 

 

BONANZA CREEK ENERGY OPERATING COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Marvin Chronister

 

Name:

Marvin Chronister

 

Title:

Interim President and Chief Executive Officer

 

 

 

BONANZA CREEK ENERGY RESOURCES,

 

LLC

 

 

 

 

 

 

 

 

By:

/s/ Marvin Chronister

 

Name:

Marvin Chronister

 

Title:

Interim President and Chief Executive Officer

 

 

 

BONANZA CREEK ENERGY MIDSTREAM,

 

LLC

 

 

 

 

 

 

 

 

By:

/s/ Marvin Chronister

 

Name:

Marvin Chronister

 

Title:

Interim President and Chief Executive Officer

 

 

 

 

 

 

 

BONANZA CREEK ENERGY UPSTREAM

 

LLC

 

 

 

 

 

 

 

 

By:

/s/ Marvin Chronister

 

Name:

Marvin Chronister

 

Title:

Interim President and Chief Executive Officer

 

Signature Page to Amendment No. 9 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

 

HOLMES EASTERN COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Marvin Chronister

 

Name:

Marvin Chronister

 

Title:

Interim President and Chief Executive Officer

 

Signature Page to Amendment No. 9 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT/

 

 

ISSUING LENDER/LENDER:

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender, and a
Lender

 

 

 

 

 

 

 

By:

/s/ George E. McKean

 

Name:

George E. McKean

 

Title:

Senior Vice President

 

Signature Page to Amendment No. 9 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ James Neblett

 

Name:

James Neblett

 

Title:

Vice President

 

Signature Page to Amendment No. 9 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

 

 

By:

/s/ Elena Robciue

 

Name:

Elena Robciue

 

Title:

Managing Director

 

Signature Page to Amendment No. 9 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

 

 

 

 

By:

/s/ James V. Ducote

 

Name:

James V. Ducote

 

Title:

Managing Director

 

Signature Page to Amendment No. 9 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

WELLS FARGO BANK. N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Suzanne Ridenhour

 

Name:

Suzanne Ridenhour

 

Title:

Director

 

Signature Page to Amendment No. 9 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

        

By:

/s/ David Morris

 

Name:

David Morris

 

Title:

Authorized Officer

 

Signature Page to Amendment No. 9 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

Name:

Mark Lumpkin, Jr.

 

Title:

Authorized Signatory

 

Signature Page to Amendment No. 9 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

CADENCE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Eric Broussard

 

Name:

Eric Broussard

 

Title:

Senior Vice President

 

Signature Page to Amendment No. 9 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

IBERIABANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Cameron Jones

 

Name:

Cameron Jones

 

Title:

Senior Vice President

 

Signature Page to Amendment No. 9 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------


 

LENDER:

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Alan Dawson

 

Name:

Alan Dawson

 

Title:

Director

 

Signature Page to Amendment No. 9 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------